                    IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE
                          MIDDLE DISTRICT OF ALABAMA

ERIC FARRIOR,                               *       CASE NO. 19-10105
SYLVIA B. FARROW,                           *
                                            *
              Debtors.                      *       CHAPTER 13

PURSUANT TO LOCAL RULE 3007-1, THIS OBJECTION WILL BE TAKEN UNDER ADVISEMENT BY
THE COURT AND MAY BE GRANTED UNLESS A PARTY IN INTEREST FILES A RESPONSE WITHIN 30
DAYS OF THE DATE OF SERVICE. RESPONSES MUST BE SERVED UPON THE MOVING PARTY AND,
IN THE MANNER DIRECTED BY LOCAL RULE 5005-1, FILED WITH THE CLERK ELECTRONICALLY
OR BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S. BANKRUPTCY COURT, ONE CHURCH
STREET, MONTGOMERY, AL 36104.



    DEBTORS’ OBJECTION TO CLAIM #15-1 OF COLLINS ASSET GROUP, LLC

        COME NOW the Debtors, by and through the undersigned, and object to the unsecured
claim filed by Collins Asset Group, LLC, in the amount of $7,543.90 and as grounds thereof
show to the Court as follows:

       1.     Collins Asset Group, LLC has failed to attach any documentation in support of the
              deficiency balance claimed of $7,543.90 after the sale of the collateral securing its
              claim.

       2.     Without any such documentation, the Debtors are unable to determine how
              Collins Asset Group, LLC, calculated the deficiency claim.

       3.     As a result, the Debtors assert that Claim #15-1 of Collins Asset Group, LLC,
              should be disallowed.

         WHEREFORE, the Debtors respectfully request this Honorable Court to sustain this
objection and disallow Claim #15-1 of Collins Asset Group, LLC in full and any other relief that
is just.

       RESPECTFULLY SUBMITTED this 25th day of March, 2019.




  Case 19-10105      Doc 17     Filed 03/25/19 Entered 03/25/19 12:55:25            Desc Main
                                  Document     Page 1 of 2
                                                             BROCK & STOUT

                                                             /s/ Andrew D. Poston
                                                             Andrew D. Poston {POS015}
                                                             Attorney for Debtors
                                                             Post Office Drawer 311167
                                                             Enterprise, Alabama 36331-1167
                                                             (334) 393-4357
                                                             (334) 393-0026 FAX
                                                             bankruptcy@brockandstoutlaw.com



                                  CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that I have this date mailed a copy of the foregoing
objection upon the following, by first class U.S. Mail, postage prepaid, or by electronic noticing
in accordance with the local rules of the Bankruptcy Court this 25th day of March, 2019.

       Teresa R. Jacobs                            Sabrina L. McKinney
       Bankruptcy Administrator                    Chapter 13 Trustee
       ba@almb.uscourts.gov                        mckinneys@ch13mdal.org

       Bass & Associates, P.C.
       3936 E. Ft. Lowell, Ste. 200
       Tucson, AZ 85712
       info@bass-associates.com


                                                             //s/ Andrew D. Poston
                                                             Andrew D. Poston {POS015}
                                                             Attorney for Debtors




  Case 19-10105       Doc 17     Filed 03/25/19 Entered 03/25/19 12:55:25            Desc Main
                                   Document     Page 2 of 2
